September 11, 1909. The opinion of the Court was delivered by
The appellants, having been convicted of murder, have appealed upon exceptions which impute error to the Circuit Judge only in his charge to the jury, which will be reported. It will not be necessary to repeat the exceptions or to consider them seriatim, but all the points raised by them will be considered.
In explaining to the jury the relative value of circumstantial and positive evidence the Circuit Judge said: "It depends on the facts and circumstances in one instance, and on the reliability of the witness in the other." The appellants complain that the jury were thereby led to conclude that, in considering circumstantial evidence, the reliability of the witness, who testifies to the facts *Page 441 
and circumstances from which the fact in issue is to be inferred, is not to be considered of so much importance as when he gives direct and positive evidence of the fact in issue.
We do not think the language of the Judge can be so construed. Of course, the facts and circumstances from which a jury is asked to infer another fact in issue must be proved by the same measure of proof as is required to establish the fact directly in issue. But it is also true that, after such facts and circumstances have been so proved, their value, as forming the basis of correct inference, depends upon their character, their cogency, their consistence, their number, and their relation to each other. There was no error in telling the jury that the value or weight of circumstantial evidence depends upon the facts and circumstances. The jury were also told: "If you have any reasonable doubt on any point in the case, the law says you must solve it in favor of the defendants." The jury could not have failed to understand this — that every fact or circumstance, relied upon by the State, must be proved beyond a reasonable doubt; and, of course, if there was a reasonable doubt as to facts from which they were asked to infer another fact, they would not have drawn the inference.
In stating the rules by which they were to consider circumstantial evidence, his Honor said: "All the circumstances must be consistent one with the other, and must point so clearly to the guilt of the accused as to admit of no other reasonable hypothesis; that is, if the circumstances point to the guilt of some one else you must pay no attention to them, in that event; but where they dovetail in and are so consistent one with the other, and point so unerringly to the guilt of the accused as to admit of no other reasonable hypothesis, they are as good as any other evidence." The appellants complain that when his Honor told the jury: "If the circumstances point to the guilt of some one else you must pay no attention to them," he, in fact, told them that *Page 442 
they were sufficient to convict upon, unless they pointed to the guilt of some one else than the accused. The language of the Judge is plain, and means just the opposite of the construction given to it by appellants. If the facts and circumstances point to the guilt of some one else, then they do not point to the guilt of the accused, and, under the explicit instructions of the Court, could not be relied upon to convict. In the very next sentence his Honor said: "So the question in this case would be, do all the facts and circumstances point so plainly to the guilt of the accused, or either of them, as to admit of no other reasonable hypothesis."
The appellants complain that his Honor expressed his opinion as to the facts and circumstances of this case, when he said "but where they dovetail in, and are so consistent one with the other, and point so unerringly to the guilt of the accused as to admit of no other reasonable hypothesis, they are as good as any other evidence." We see nothing in this but the general statement of a correct proposition of law. There is not the slightest intimation to be gathered from the language used, of the opinion of the court upon the facts. The word "where" clearly appears, from the context, to have been used, as it often is, in the sense of "if."
Error is also imputed to the presiding judge in charging the jury that they did not guarantee the correctness of their verdict, and that they should find a verdict according to their judgment, and in telling them the only way they could be positive of the facts and circumstances would be from the knowledge of their own senses — hearing, feeling and seeing.
It is contended that, by telling them that they did not guarantee the correctness of their verdict his Honor took away from them, or depreciated, the high sense of responsibility resting upon them, and the obligation to see to it that their verdict was in accord with truth, and the legal rights of the accused to the benefit of the presumption of innocence *Page 443 
and every reasonable doubt as to their guilt. We see no error in so charging. The proof in any case may be such as to convince the reason and judgment beyond all doubt, and still, owing to the fallibility of human testimony and human judgment, the conclusion may be erroneous. Therefore, it was not improper to impress upon the jury that the law does not require that they be absolutely certain of the correctness of their verdict, so that they could guarantee the correctness of it; and that is all that the language used can be construed to mean. In the same connection, and in the same sense, his Honor used the word "positive" when he told the jury that it was only from the knowledge derived from their own senses — "hearing, feeling and seeing" — that they could be positive; that is, absolutely certain. We do not think that the appellants suffered any prejudice from these remarks; for the jury were told that, if they had any reasonable doubt on any point in the case, to solve it in favor of the defendants.
Nor was there error in instructing the jury to act on their judgment; for that is what the law requires them to do. They are the judges of the facts, and their verdict is the expression of their judgment. The word is peculiarly apt to express the function the jury is to discharge. Some of the definitions of it given in the Standard Dictionary are: "The act of judging: the mental operation by which facts are weighed, comparisons and deductions made, and conclusions reached. The result of judging: the decision or conclusion reached, as after consideration or deliberation."
After careful consideration of the charge, and the exceptions, we have failed to discover any error.
The judgment of the Circuit Court is, therefore, affirmed. *Page 444